   Case 19-13576-amc          Doc 44   Filed 01/16/20 Entered 01/16/20 08:54:09             Desc Main
                                       Document     Page 1 of 1

                            UNITED STATES BANKRUPTCY COURT FOR
                            THE EASTERN DISTRICT OF PENNSYLVANIA

   In re: Nicholla R. Anderson                          Chapter 13

                       Debtor                           BankruptcyNo. 19-13576-jkf

                                         CONSENT ORDER

         AND N OW, this 25 th day of September, 2019 upon agreement of the parties in lieu of the
   Chapter 13 Standing Trustee's filing a motion to dismiss with prejudice, it is

           ORDERED, that because this is the Debtor' s Fourth Chapter 13 bankruptcy filing since
   2015, if this case is dismissed for any reason Debtor shall be prohibited from filing, individually
   or jointly, any subsequent bankruptcy within two (2) years without further leave of court from
   date of dismissal order of case. And it is further

           ORDERED, that this Consent Order shall be effective without any further reference to its
   terms in any subsequent dismissal of this case, regardless of the circumstances of the dismissal,
   the identity of the party moving for the dismissal, or the express terms of the order dismissing the
   case. The dismissal of the case, in and of itself, shall be sufficient to effectuate this Consent
   Order and the barring of the Debtor from further filings in accordance with its terms.


   Date: September 25, 2019




   Date:   6 l ]f<Y   /zo
                                         BY THE COURT:
Date: January 16, 2020

                                         HON. JEAN K. FITZSIMON
                                         BANKRUPTCY JUDGE
